DETAILED ACTION
This Office Action acknowledges the applicant’s amendment filed 23 April 2021. Claims 1-5 are pending in the application.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the applicant states “wherein the ingredients have a heating and cooking time, and sizes of the main body and the lid body are determined in accordance with heating and cooking time of the ingredients”. The size of the main body and lid are dependent on the ingredients held (and the cooking and heating times of the unclaimed ingredients) within the main body and lid. Defining the size of the claimed invention by the object to be held, without positively reciting the object to be held, renders the claim indefinite since it relies upon a variable object. A claim may be rendered indefinite by reference to an object that is variable. Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989). Furthermore, 
wherein the ingredients have a heating and cooking time, and thicknesses of the main body and the lid body are determined in accordance with heating and cooking time of the ingredients”. The thickness of the main body and lid are dependent on the ingredients held (and the cooking and heating times of the unclaimed ingredients) within the main body and lid. Defining the size of the claimed invention by the object to be held, without positively reciting the object to be held, renders the claim indefinite since it relies upon a variable object. A claim may be rendered indefinite by reference to an object that is variable. Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989).

Claim Rejections - 35 USC § 102
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeo et al. (JP 2007284112).
Regarding claim 1, Takeo teaches a cooking device (figure 10 and paragraph 1: Although mention will be made between different embodiments of the invention, the only embodiment used with regards to the rejection is the embodiment disclosed in figure 10. Any reference to another embodiment is to show details not shown in figure 10. As seen in paragraph 36, the only difference between the embodiment of figure 10 and any other embodiment is that figure 10 does not use an adhesive since the shape is hexagonal) comprising: a main body (figure 10, reference 2) that has a concave part (figure 10, reference 21 and paragraph 15) in which cooking ingredients are to be stored (paragraph 1); and a lid body (figure 1, reference 3) that covers the concave part (figure 1), wherein the main body and the lid body are formed from flammable material (paragraph 19 and 21: the material 4 of the main body and lid can be cardboard, which is a flammable material) wherein no adhesive is used (paragraph 36: the container is held together by lid member 3 and a holding member, like that shown in figure 1, reference 6), and the main body and the lid body each have a respective thickness (figure 10: the body and lid 
Regarding claim 2, Takeo teaches all of the claim limitations of claim 1, as shown above. Furthermore, Takeo teaches the flammable material is paper material, wood material, or plant-derived material (paragraph 19: cardboard is a paper material).
Regarding claim 3, Takeo teaches all of the claim limitations of claim 1, as shown above. Furthermore, Takeo teaches the flammable material is material that emits no toxic substance when being burned (figure 1: plain cardboard does not emit toxic substances).
Regarding claim 4, Takeo teaches all of the claim limitations of claim 1, as shown above. Furthermore, Takeo teaches the ingredients have a heating and cooking time, and sizes of the main body and the lid body are determined in accordance with the heating and cooking time of the ingredients (figure 1 and paragraph 19: It is well known in the art that the more material that exists, the longer/hotter the fire will last/be. A larger cooking device made of a cardboard material would burn longer than a smaller cooking device made of the same material. Furthermore, the size of the cooking device would be based on the intended use of the cooking device. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate 
Regarding claim 5, Takeo teaches all of the claim limitations of claim 1, as shown above. Furthermore, Takeo teaches the ingredients have a heating and cooking time, and thicknesses of the main body and the lid body are determined in accordance with the heating and cooking time of the ingredients (figure 1 and paragraph 19: It is well known in the art that the more material that exists, the longer/hotter the fire will last/be. A thicker cooking device made of a cardboard material would burn longer than a thinner cooking device made of the same material. Furthermore, the thickness of the cooking device would be based on the intended use of the cooking device. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Takeo is capable of performing the recited function).

Response to Arguments
Applicant's arguments filed 23 April 2021 have been fully considered but they are not persuasive.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
	Regarding claim 1, applicant argues “Takeo does not disclose or even suggest a cooking device whose main body and lid body each have a respective thickness such that, when the cooking device is put on fire and burned, the ingredients inside it are heated and cooked in a heating and cooking time, Application No. 16/237,423Docket No. 019200-0000020003, 0028, and 0038”. Examiner respectfully disagrees. It is well known in the art that paper products, such as cardboard can burn. It is also well known in the art that the more material you have to burn, the longer the burn time of the material. Therefore, if the thickness of the container is increased, the cardboard would burn linger and hotter, thus would be capable of cooking the ingredients within it.
Applicant further argues “Takeo does not teach or even suggest a main body and a lid body formed from flammable material wherein no adhesive is used, Takeo discloses a simple container for cooking wherein an adhesive is used for joining or fixing pieces thereof. See, e.g., Takeo at paragraph 0017”. As can be seen in paragraph 36, the only thing holding together the main body of figure 10 is a holding member, which can be removed to open up the container.
Lastly applicant states “Takeo does not teach the claimed device that can be set on fire and burned to heat and cook food for a particular time such that only the cooking device is burned. Consequently, Takeo's container cannot be advantageously used to cook food with fire, such as when camping or outdoors”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., container cannot be advantageously used to cook food with fire, such as when camping or outdoors) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719.  The examiner can normally be reached on Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735                                                                                                                                                                                                        



/J.A.P./Examiner, Art Unit 3735